Citation Nr: 1040185	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for erectile dysfunction, 
including, but not limited to, as secondary to diabetes mellitus 
or other service connected disability. 



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 
1974 and from June 1976 to August 1993.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2006 and October 2008, the Board remanded this issue for 
additional development.

The Board notes that in an August 2008 hearing memorandum the 
Veteran's representative requested that an award for special 
monthly compensation for loss of use of a creative organ be made 
since loss of erectile power is not shown.  This issue has been 
raised but not developed and is not otherwise before the Board at 
this time. 

The issue of entitlement to service connection for chronic 
fatigue syndrome has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran has an erectile function disability which has been 
related to service by competent medical evidence.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for erectile function have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

Given the favorable disposition of the claim for service 
connection for erectile dysfunction, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this claim have been accomplished.


Service Connection Laws and Regulations  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the Veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage, supra, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  See 38 C.F.R. § 
3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see 
also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 



Analysis

Considering the pertinent evidence of record in light of the 
governing legal authority, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection for 
erectile dysfunction is warranted.

The Board notes that the Veteran is currently service connected 
for posttraumatic stress disorder (PTSD); degenerative disc 
disease L5-S1, spondylosis with painful and limited motion; 
diabetes mellitus, type II due to herbicide exposure; 
nephrolithiasis; residuals of colon surgery (which was resection 
of torsion of epiploic fat); residuals of hydrocelectomies times 
two; residuals of left inguinal hernia repair time two; residuals 
of excision of lipoma from spermatoid cord; and residuals of 
fractured mandible.

The Veteran originally asserted that he had erectile dysfunction 
as a result of his service or secondary to his service-connected 
type II diabetes mellitus.  The Veteran also indicated that 
erectile dysfunction may be secondary to service- connected PTSD 
or as a result of exposure to herbicides during his service in 
the Republic of Vietnam.  It is also possible that the pathology 
may be due to other service connected disorders such as his back 
disorder.  However, in a June 2009 statement, the Veteran claimed 
that he did not believe that his inability to achieve an erection 
was caused by his service connected diabetes.  Instead, he 
indicated that his erectile dysfunction began in 1993.

No complaints of erectile dysfunction are shown during service.  
However, there are numerous complaints about hematuria and 
bleeding from the urethra.  The Veteran also complained of 
pressure with urination (November 1991) and passed several renal 
stones during his service.  The Veteran had numerous surgeries 
during service including hydrocelectomies, inguinal hernia 
repairs, laparoscopy, exploratory laparotomy, incidental 
appendectomy, and resection of appendicies epiploica.  

According to multiple VA treatment notes, in 1993, almost 
overnight, the Veteran went from having normal erections to 
having an inability to obtain an erection.

The Veteran was afforded a VA examination in June 2003.  He 
reported that he has had complete loss of erection since 1993, 
the year he retired from the military.  (He also reported a 
history of depression from that period of time.)  He was 
reportedly seen at a Naval hospital and given testosterone 
injections and prescriptions of yohimbine which were not helpful.  
He was given Viagra until it was discovered that he had 
hypertension.  He was then seen by a urologist who recommended 
Caverject, which the Veteran stated only caused bruises in his 
penis and did not help him have an erection.  He described 
urgency to urinate every five minutes but forced himself to wait.  
The Veteran reported a desire to have sex, and feelings like he 
had an erection only to find he has none.  Labs revealed that 
testosterone was borderline low.  The examiner opined that 
complete impotence was not likely due to type II diabetes 
mellitus.  The examiner stated that impotence was likely related 
to borderline low testosterone level and or depression.  

In March 2004 a VA physician noted that the Veteran had normal 
testosterone levels last summer.  Subsequent VA treatment notes 
show the Veteran having low testosterone and being given a 
testosterone patch.

A September 2004 VA urology consultation request and consultation 
report shows that the Veteran relayed that he could ejaculate 
even though an erection could not be achieved.  He again reported 
an onset of impotence shortly after he retired from service.  
While in the past the Veteran would have the mental sensation of 
achieving an erection when he did not have an actual physical 
erection, he no longer had these sensations.  (It is also noted 
that there are private records dated from at least 2002 that 
contain a similar history.)

In March 2005, a VA urologist stated that it was possible that 
the Veteran had a vascular-venous leak.  In June 2006 the Veteran 
reported he had an inability to ejaculate.

The Veteran was afforded another VA examination in March 2008.  
The examiner stated that the Veteran received a diagnosis of 
hypogonadism, but such had been corrected with testosterone 
topical preparation.  Therefore, the examiner stated that 
hypogonadism was not likely the present cause of the Veteran's 
erectile dysfunction.  Physical examination was normal except for 
a small right testicular cyst which had been noted previously.  
The examiner stated that erectile dysfunction was of unknown 
cause. 

Per the October 2008 remand instructions, the Veteran underwent a 
VA examination in June 2010.  The Veteran reported that the onset 
of his erectile dysfunction occurred about 4 months after his 
terminal leave from active duty.  The diagnosis was complete 
erectile dysfunction, active with no other residuals.  The 
examiner determined that the Veteran's erectile dysfunction was 
less likely than not due to PTSD, degenerative disc disease, L5-
S1 and spondylosis, any other service connected disability or an 
undiagnosed illness.  The examiner indicated that the Veteran's 
erectile dysfunction was of unknown etiology.  However, the 
examiner determined that the Veteran's erectile dysfunction was 
at least as likely as not due to service.  The examiner noted 
that the Veteran's erectile dysfunction was noted to have an 
onset within 2 years of release from his active duty.

As noted above, while there were no complaints of erectile 
dysfunction during service, there were numerous complaints about 
hematuria and bleeding from the urethra while the Veteran also 
complained of pressure with urination and passed several renal 
stones during his service.  Moreover, the June 2010 VA examiner 
has opined that the Veteran's erectile dysfunction disability is 
as likely as not medically related to service.  The examiner also 
gave a detailed rationale for this opinion.  Significantly, the 
VA examiner's opinion is not contradicted by any other medical 
evidence or opinion as previous examiner's concluded that the 
erectile dysfunction was of unknown etiology.  

Therefore, the June 2010 VA examiner provides the only competent 
medical opinion as to the relationship between the Veteran's 
current erectile dysfunction disability and service.  The Veteran 
has also reported a continuity of symptomatology. 

Under the circumstances of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the service connection for erectile dysfunction is warranted. 

As a final point, the Board notes that the Veteran's claim for 
service connection had previously been adjudicated on a secondary 
basis by both the RO and the Board.  However, in light of the 
Board's decision to award service connection for erectile 
dysfunction as directly related to service, discussion of any 
other theory of entitlement is unnecessary.


ORDER

Entitlement to service connection for erectile dysfunction is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


